                 Case 1:21-cv-00532-SAG Document 28-4 Filed 04/06/21 Page 1 of 1

bocarrasco47@outlook.com

From:                Bryce Carrasco
Sent:                Friday, February 19, 2021 3:58 AM
To:                  ckay@mtb.com; Janker, Caitlin
Cc:                  Office of the President
Subject:             Credit Application


To Chris Kay and Caitlin Janker re. M&T Visa Credit Card Agreement Documentation Request:

I have a specific request. Can you please provide a copy of the full and unabridged credit card application on file at the
Light and Redwood branch, located at 1 Light Street, Baltimore MD 21202?


Bryce Carrasco
Cell: 410‐858‐7432
Email: bocarrasco47@outlook.com




                                                             1
